Citation Nr: 0011624	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the left femur with shortening of the left leg, 
with left knee, left hip, and low back pain, and the post 
operative left knee, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from August 
1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision denied an increased rating 
for the veteran's service connected disabilities. 


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for an increased rating in this 
case is shown to be well grounded, but the duty to assist him 
in its development have not yet been fulfilled.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

In April 1997 the most recent VA examination of the veteran 
was conducted.  The examination report revealed essentially 
normal ranges of motion for the left hip and left knee.  
However, actual degrees of range of motion were not given.  
Also, the examining physician's opinion was that the 
veteran's "disability has probably increased some."  The 
examining physician also referred to degeneration of the left 
knee, yet the accompanying x-ray report indicated a normal 
left knee.  Prior VA examination reports noted bilateral knee 
instability, being worse on the left, and post traumatic 
changes of the left hip.  The Board notes that these 
discrepancies make it difficult to rate the veteran's service 
connected disability.  Therefore, another VA examination of 
the veteran should be conducted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (1999) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

The RO has rated the veteran's service connected residuals of 
a fractured left femur as a single disability which includes 
the fracture of the left femur with shortening of the left 
leg along with left knee, left hip, and low back pain, and 
the post operative residuals of left knee surgery.  The RO 
may wish to rate these disabilities separately if so 
indicated by the evidence of record.   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for his service 
connected residuals of a left femur 
fracture since 1997.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
relevant records of treatment from the 
sources listed by the veteran which are 
not already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

2.  The veteran should be accorded a VA 
orthopedic examination.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner.  
All necessary tests should be conducted, 
including diagnostic radiography such as 
x-rays.  Specifically, x-ray examination 
of both knees, both hips, and the lumbar 
spine should be conducted to ascertain if 
there are any post-traumatic changes 
present.  The Board is requesting 
bilateral x-ray examination so that there 
is a standard of comparison for the 
examining radiologist and physician.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
lower extremity pathology including the 
left knee, left femur, left hip, and low 
back, found to be present.  The examining 
physician should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's  left femur and left hip, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, 
ankylosis, deformity, malunion, or 
nonunion.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's pain 
on the function and movement of his 
left lower extremity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

b.  With respect to the functioning of 
the veteran's  lumbar spine, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, crepitus, neuropathy, 
radiculopathy, absent ankle jerk, loss 
of lateral motion, Goldthwait's sign, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

c.  With respect to the functioning of 
the veteran's   left knee, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of both his right and left 
knees.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); See 38 C.F.R. § 4.40 
(1999) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

d.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the both knees, 
both hips and the lumbar spine.  The 
examiner should specify the results in 
actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  The 
Board is requesting bilateral ranges of 
motion so that comparison can be made 
between the veteran's disabled joints 
and his normal joints.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue on appeal.  In this regard,  
the RO should give full consideration to 
rating the veteran's left knee, left 
femur, left hip, and low back 
disabilities separately, if the medical 
evidence suggests that such rating would 
be appropriate.  Also the RO should give 
full consideration to the following 
decision:  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving an increased 
rating will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




